Governance and partnership at a national, regional and project basis in the field of regional policy (short presentation)
The next item is a brief presentation of the report, by Mr Beaupuy, on behalf of the Committee on Regional Development, on governance and partnership at national and regional levels and a basis for projects in the sphere of regional policy.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, I must tell you that I had an enormous amount of pleasure in applying, myself, the principles of governance during the preparation of this report with the various stakeholders.
Additionally, this method of working demonstrated its value in the preparation of the report, because it enabled me to take into account almost all the proposals made by my fellow Members, and on 9 September that was reflected in a unanimous vote within the Committee on Regional Development.
This consensus would, however, be worthless had it not found concrete form in a text that is both specific and consistent, as I will demonstrate to you in a moment. I would therefore like to give my very hearty thanks to all my fellow Members who participated in this report, and in particular to the shadow rapporteurs, who would very much have liked to have been here this evening to display their commitment.
Commissioner, all my thanks go, of course, to the Commission departments, and I would be grateful to you if you would pass them on, since this cooperation has been both constructive and pleasant.
I will also thank the European Economic and Social Committee and its rapporteur, Mr van Iersel, the Committee of the Regions, Mr Kisyov, and the many bodies that have played a part.
So, what are governance and partnership about? Well, we need to draw up an own-initiative report on this issue of governance and partnership because 'governance' and 'partnership' are terms that are used every day. You only have to pick up the newspapers or reports and you will always come across those words.
Commissioner, there is a time for words and there is a time for action. There is a time for setting targets and there is a time for giving oneself the means to achieve them. For some years now we have been hearing the constant refrain that governance must be improved. It is incorporated into our regulations, it is discussed in our debates, but not much progress is made. What is really happening, when we see that the integrated approach appears in the many reports issued by the Commission and Parliament?
Do our European policies on transport, the environment and regional development really take account of one another? Where is the integrated approach that we are hoping to see? Each policy has its own budget, its own minister, its own Commissioner and its own timetable. We can also see, just in relation to the Structural Funds, that the ERDF, the ESF and the EAFRD are applied on the ground separately.
Commissioner, in carrying out your duties, with your colleagues, you know that we all consider it very important to attain the Lisbon objectives. If we go on in this way, though, with such a compartmentalised approach on the ground, do you believe that this will be possible? Do you believe that an organisation, regardless of how powerful and how determined it is, can succeed by allowing this 'each for himself' approach to be adopted on the ground?
Today, the time has come for the various private and public stakeholders to bring together our skills and to bring together our budgets and our timetables when we are involved in the same subject in the same geographical area. My report puts forward 37 specific actions intended to achieve this, but I am not going to list them, I am just going to indicate three key points.
The first key point is to give the various stakeholders, whether private, public, individuals or organisations, the means to implement this governance. The first point, and I stressed this to your colleague, Mrs Danuta Hübner, is to develop a practical guide to governance. No longer are we talking about abstract messages - this must be a practical guide.
The second point is the training of elected representatives within the framework of an Erasmus programme. Our local and regional elected representatives should be the real engines for change in this new governance of the territories. In addition - and this is the second key point - our European and national institutions must set an example. That is why I call in my report for an annual meeting of the ministers responsible for cohesion policies within the Council. Commissioner, as you know yourself, there are also differences between the Commissioners and the various directorates-general. We need to have more effective inter-departmental work. As for the Committee of the Regions, it has anticipated my request because two weeks ago it responded to our proposals.
Thirdly, it will of course be necessary, Commissioner, to have binding procedures. Since my time has run out, I will not be able to go into them in more detail, but please note that we expect the Commission to act now as the spearhead for this revolution in current practices. We must move on from words to actions. I and my fellow Members who have worked on these texts expect the Commission to take decisions that are both swift and effective.
Member of the Commission. - Mr President, on behalf of the Commission I would like to thank Mr Beaupuy for his report on governance and partnership in the fields of regional policy, given that partnership and governance are, indeed, key principles of cohesion policy.
Mr Beaupuy's report makes many recommendations and advocates, in particular, the need to strengthen the integrated approach, the need for more decentralisation of the cohesion policy and the need for full recognition and association of the various partners in the programmes of regional policy, in particular the local and urban authorities.
The report also proposes the development of tools to strengthen partnership and new governance. I can assure Mr Beaupuy that the main messages of his report are in line with what the Commission is defending and promoting. Practice has shown that the ability to establish genuine partnerships is often a condition of the success and effectiveness of the programmes supported by structural and cohesion funds.
That is the reason why this principle has been maintained and strengthened in each programming period by expanding the composition of such a partnership and extending the range of its scope.
Thanks to the combined efforts of the Commission and Parliament and to the pressures of civil society, the 2006 regulations for the current period went a step further and included, explicitly and for the first time, new partners from civil society.
The delivery mechanisms were discussed during the negotiations of each national strategic reference framework and operational programme for the period 2007-2013, and the Commission has tried to improve it in order to make it less institutional. There are still important variations between the Member States and regions, but on the whole there have been real improvements in the application of the partnership principle. In Poland, for instance, the dialogue with civil society and, especially, with NGOs has been pushed forward thanks to the cohesion policy requirements.
Over time, cohesion policy has developed a powerful multilateral governance system involving a large number of partners, both at a vertical and a horizontal level. Since there is no 'one size fits all' recipe, greater involvement of the regional and local authorities - as well as all relevant stakeholders - in the design, implementation and evaluation of the interventions according to a scheme adapted to the team and, of course, to the region is essential to ensure the success of the policy. Nevertheless, it must be acknowledged that there is still a lot to be done in order to have real and active partnership and governance, not only in the preparation and negotiation process but also in the other phases of the life of the operational programmes, that is: implementation, monitoring and evaluation. I can inform Mr Beaupuy that, in order to have a clearer view of the current situation and practices, Commissioner Hübner's services are presently working on a study of regional governance in the context of globalisation. It should provide us with substantial information as to whether a guide, as requested by Mr Beaupuy in his report, would be helpful on the subject.
The Commission is also convinced that cohesion policy must be simplified, must bring added value for regional development and, at the same time, must be closer to the European citizen. The Commission agrees that it is necessary to offer an integrated approach of the different sectoral policies on a given territory so as to achieve better results. We should deepen our reflection on the way the cohesion funds are currently implemented and coordinated on the one hand and, on the other hand, on the way they could be articulated for the next programming period after 2013 in order to keep a real coherent strategic development at regional level. This is actually a concern expressed in many contributions received in the framework of our public consultations on the future of the policy.
Among the tools mentioned in the report to improve the new governance, there is the suggestion of the creation of an Erasmus of local representatives. The Commission will do its best to implement this interesting idea, although it might be difficult to do so if it is approved as a pilot project by the budget authority.
Beyond the rationale of cohesion policy which is, and should remain, a central pillar for achieving the new sustainable development goals, and in order to help regions to face forthcoming global challenges which will impact more and more on their development, the Commission believes we should all keep on strengthening the delivery mechanisms of cohesion policy built upon the principles of an integrated approach, partnership and multilateral governance.
The Commission is convinced that Mr Beaupuy's report and Parliament's support will help a lot to improve the situation.
This concludes the debate.
The vote will take place on Tuesday.
Written statements (Rule 142)
in writing. - (GA) I wholeheartedly welcome this excellent report from Mr Beaupuy on Governance and Partnership.
It is unfortunate that the partnership principle is not always adhered to in the spending of structural funds. Nevertheless, I have witnessed very good examples in Northern Ireland of how partnership should work and I have seen the benefits of partnership when done correctly.
I also welcome the calls in this report for closer cooperation and contact between local and regional authorities and other levels of governance, especially with the European Commission. The Northern Ireland Assembly must build on the links already established by the European Commission. This is especially true for work of the Task-force which was created by the President of the European Commission, Mr Barroso.
The Northern Ireland Assembly and our local communities are prepared to play a greater role in the implementing of EU programmes at community level. This report sets out how they may be empowered to do so.
in writing. - (BG) First of all, allow me to congratulate Mr Beaupuy on his excellent report. As shadow rapporteur for the PPE-DE Group, I voted in favour of this report, in support of good governance and partnership in regional policy.
I would like to use this occasion to remind you that in July, after the Commission's critical report on Bulgaria, funding under the three pre-accession programmes, PHARE, ISPA and SAPARD, was suspended. At the same time, procedures were put in place to enable the operational programmes for the use of funding from the structural and cohesion funds to start. This placed my country in a very difficult situation. I would like to use the adoption of this report to express my hope that the frozen funds for Bulgaria will be unfrozen and Bulgarian citizens will be able to make full use of the benefits of their country's European membership.
In line with the appeal the report makes to Member States, I would like to call for a strengthening of the decentralisation process for implementing regional policy in Bulgaria, in order to ensure that the system of multilevel governance functions in the most effective way on the basis of the principles of partnership and subsidiarity.
Thank you for your attention.
It is essential to abide by the principle of partnership at all levels of management when implementing regional policy. This is particularly important in relation to effectiveness. If they wish to mobilise society fully, national and regional authorities must aim to include and engage local residents, both in planning changes and subsequently in monitoring use of structural funds. Failure to identify with regional objectives always generates controversy and holds up action, causing numerous delays.
Genuine, not superficial partnership is also essential in the context of the European Community, because it is the only way of ensuring that the citizens receive information about the nature of the European Union's activities. Partnership is vital but it also costs money. It is therefore necessary to earmark 2-3% of structural funding for that purpose. The current voluntary principle is not working. If regions are not obliged to spend money on organising meetings, workshops or assessing implementation, they simply do not do so. More often than not the principle of partnership is reduced to sending the plan through the post, allowing as little as a week for comments in some cases.
I believe it would be wise to pay significantly more attention to this problem if we wish to ensure that Europe becomes a community of active, aware and cooperating citizens.